Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2021 has been considered by the Examiner and made of record in the application file.


Response to Arguments
Applicant’s arguments, see REMARKS, filed June 15, 2021, with respect to claims 1-8 and 10-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-8 and 10-20 has been withdrawn. 


Allowable Subject Matter
Claims 1-8 and 10-20 are allowed, and are renumbered claims 1-19, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 11 and 13, the most relevant prior art of record, Sharma et al. (US 2019/0182386 A1) in view of Guo (US 2020/0351410 A1), fails to specifically show, disclose, or suggest that in response to determining that the state of the user device comprises an idle state: queuing the data packet; sending the data packet to the enodeB after the user device transitions from the idle state to the connected state; and charging the data packet after the data packet is sent to the enodeB; and dropping the packet when the user device is in the idle state based at least in part on determining that a total number of allocated page buffers exceeds a defined threshold.
A method of charging packets in a mobile network using a network node; A computing system for charging packets in a mobile network comprising: a processor; and a memory coupled to the processor and including computer-readable instructions that, when executed by the processor, cause the processor to} comprising: receiving a data packet; determining at least one of a rating group and a service rule associated with the data packet, the at least one of the rating group and the service rule based on subscriber information associated with the data packet; determining a state of a user device associated with the data packet; charging the data packet, wherein charging the data packet comprises updating an amount of credit in an account associated with the user device based on the at least one of the rating group and the service rules; and sending the data packet to an enodeB (SGW/PGW 102;PGW 102 determines if there is a match between the source IP address and/or port number;  the PGW 102 requests from the OCS 104 credit authorization in accordance with the downloadable size of the application as provided in the authorization rule; If sufficient units are available, the OCS 104 reserves the units corresponding to the downloadable size provided by the UE 100 and sends a response to the PGW 102 at step 118 to indicate that the download is authorized and that the prepaid units are reserved for the data volume corresponding to the downloadable size; PGW 102 transfers the received packets to the UE [fig. 2, paragraphs 75-82]).
Guo shows and discloses in response to determining that the state of the user device comprises a connected state: charging the data packet; and determining that the 
Sharma et al., as modified by Guo, however, lack the claimed features of in response to determining that the state of the user device comprises an idle state: queuing the data packet; sending the data packet to the enodeB after the user device transitions from the idle state to the connected state; and charging the data packet after the data packet is sent to the enodeB; and dropping the packet when the user device is in the idle state based at least in part on determining that a total number of allocated page buffers exceeds a defined threshold, therefore these limitations, in conjunction with the other limitations recited in claims 1, 11 and 13, are novel and unobvious over the combination of Sharma et al. and Guo.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641